        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


TERRI ANN B.,1                         )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1077-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act. 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding no error

in the Administrative Law Judge’s (ALJ) evaluation of the medical opinions of Ms.

Cloud, LCMFT, Plaintiff’s treating therapist, the court ORDERS that judgment shall be

entered pursuant to the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the

Commissioner’s final decision.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 2 of 19




       Plaintiff filed an application for DIB on June 26, 2017. (R. 14). After exhausting

administrative remedies before the Social Security Administration (SSA), Plaintiff filed

this case seeking judicial review of the Commissioner’s decision pursuant to 42 U.S.C.

§ 405(g). Plaintiff claims the ALJ erred in considering the opinions of Ms. Cloud, the

Licensed Clinical Marriage and Family Therapist (LCMFT) who treated her.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

                                             2
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 3 of 19




Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 404.1520(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

                                             3
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 4 of 19




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). The ALJ found at step four that Plaintiff is able to perform her past relevant

work as a paraeducator and bus monitor, and made the alternative step five finding that

Plaintiff is able to perform other work in the economy such as the representative jobs of a

dishwasher, sandwich maker, or dietary aide. (R.21-23).

I.     The ALJ’s Evaluation of the Medical Opinions2 and Prior Administrative
       Medical Findings

2
  Plaintiff argues, “the Regulations provide that the agency is not required to articulate
how they considered evidence from nonmedical [sources] such as therapist[, Ms.]
Cloud.” (Pl. Br. 16) (citing 20 C.F.R. § 404.1520c). The regulation to which Plaintiff
cites indicates the SSA is “not required to articulate how we considered evidence from
nonmedical sources.” Id. 404.1520c(d). However, the regulations define a “medical
source” as “an individual who is licensed as a healthcare worker by a State and working
within the scope of practice permitted under State or Federal law.” Id. 404.1502(d).
They define “nonmedical source” as “a source of evidence who is not a medical source.”
Id. 404.1502(e). In accordance with the new regulations, Ms. Cloud, a Licensed Clinical
Marriage and Family Therapist, is a medical source, although she is not an “acceptable
medical source.” Moreover, her opinions are “medical opinions.” Id. 404.1513(a)(2)
(2017).
                                             4
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 5 of 19




       Plaintiff claims the ALJ erred in evaluating Ms. Cloud’s opinions because at one

point he discounted an opinion because Plaintiff was not consistently treated with anti-

convulsive drugs, although her impairment is pseudoseizures which Plaintiff asserts “are

not based upon a neurological disorder necessitating an anticonvulsive [but] they

appeared to be stress induced such that Plaintiff needed mental health treatment.” (Pl. Br.

14). Plaintiff points to record evidence which, in her view, demonstrates Ms. Cloud’s

opinion should have been accepted. Id. at 14-15. Plaintiff also objects to the ALJ’s

discounting Ms. Cloud’s opinion because there is no evidence “she ‘has ever seen the

seizure or postictal effects.’” Id. at 17 (quoting R. 20). She argues the ALJ failed “to

explain why such observation is necessary to support [Ms. Cloud’s] opinions.” Id. She

argues that without such an explanation the ALJ’s reasons for discounting Ms. Cloud’s

opinions are not specific enough to allow the court to meaningfully review the decision.

Id. at 17-18 (citing Langley v. Barnhart, 373 F.3d 1116, 1122 (10th Cir. 2004); Cagle v.

Astrue, 266 Fed. App’x. 788, 792-793 (10th Cir. 2008); Wise v. Barnhart, 129 Fed.

App’x. 443, 447 (10th Cir. 2005); King v. Barnhart, 114 Fed. App’x. 968, 972 (10th Cir.

2004); Spicer v. Barnhart, 64 F. App’x 173, 177–78 (10th Cir. 2003)). Plaintiff points to

record evidence of seizure activity and argues that the evidence demonstrates the

presence of stress-related seizures. Id. at 18. She points out that an ALJ must evaluate

the way an individual adapts to stress and although the ALJ provided for “low-stress”

jobs, he “failed to explain how low-stress work properly accommodates Plaintiff’s

seizure activity such that she will not suffer marked mental limitations” as opined by Ms.



                                             5
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 6 of 19




Cloud when actively symptomatic with, and on the day following, seizures. Id. at 19

(citing R. 397).

       The Commissioner argues the ALJ’s finding Ms. Cloud’s opinions less persuasive

than other medical evidence is supported by the record and if the court is to reverse that

decision it “must find that it is not possible to reach the same conclusion as the ALJ on

the record before him.” (Comm’r Br. 5) (citing Lax, 489 F.3d at 1084). He argues

Plaintiff does not demonstrate the ALJ’s rationale is unsupported by substantial evidence

but merely asks the court to reweigh the evidence. He argues, “Because the ALJ’s

decision was supported by more than a mere scintilla of evidence, and a reasonable fact-

finder could reach the same finding as the ALJ, the ALJ’s decision should be affirmed.”

Id. (citing Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014)). He notes the ALJ

acknowledged Plaintiff has pseudoseizures and assessed RFC limitations to account for

that fact but found Ms. Cloud’s opined limitations not persuasive. Id. at 6. He argues

that Plaintiff provided no authority, and the record contains none, for her assertion that

anti-convulsive medications do not treat stress-induced seizures, and that “Plaintiff was

on anti-convulsive medication in February 2017, and began having seizures when she

stopped taking it.” Id. at 7. He argues the ALJ’s rationale for discounting Ms. Cloud’s

opinions is supported by the record evidence. Id. at 7-8. He concludes by arguing

       It is irrelevant then whether or not the evidence could be interpreted
       differently. Reasonable minds, of course, can look to the same hundreds of
       pages of medical records and differ on what is persuasive. To overrule the
       agency’s factual finding, however, a reviewing court “must find that the
       evidence not only supports [a contrary] conclusion, but compels it.”

(Comm’r Br. 8-9) (quoting Elias-Zacarias, 502 U.S. at 481 n.1 (emphases in original)).

                                              6
         Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 7 of 19




       In her Reply Brief, Plaintiff argues the Commissioner’s Brief is merely a post-hoc

analysis attempting to provide a rationale supporting the ALJ’s rejection of Ms. Cloud’s

opinion. (Reply 1). She asserts the Commissioner’s argument that it was appropriate to

discount Ms. Cloud’s opinions because of a brief treating relationship should also have

been applied to the state agency psychologists’ opinions because they had no treating

relationship with Plaintiff. She argues the Commissioner did not respond to her argument

the ALJ did not address the impact stress has on her seizure activity. Id. at 2. She argues

this is not a case where Plaintiff merely interprets the evidence differently than the ALJ,

but “the ALJ failed to explain why the evidence he cited supports his rejection of [Ms.]

Cloud’s opinion. Clearly, the ALJ’s decision was not sufficiently articulated so that it is

capable of meaningful review.” She concludes:

       the reasons proffered by the ALJ for rejecting [Ms.] Cloud’s opinion[s] are
       not supported by substantial evidence where the ALJ inconsistently
       contended that [Ms.] Cloud did not have a lengthy treating history, but did
       not consider the same factor when weighing the non-examining State [sic]
       agency consultants’ opinions. The ALJ’s rejection of [Ms.] Cloud’s
       opinion is not supported by substantial evidence where he contended that
       [Ms.] Cloud’s opinion was based upon Plaintiff’s subjective complaints
       without citing to any evidence to establish such a claim. The ALJ’s
       rejection of [Ms.] Cloud’s opinion is not supported by substantial evidence
       where he relied on her seemingly sporadic treatment as a basis upon which
       to reject her opinion where there is nothing in the record to suggest that her
       treatment regimen was sporadic and not completely appropriate for her
       condition. The ALJ’s rejection of [Ms.] Cloud’s opinion is not supported
       by substantial evidence where the ALJ contended that [Ms.] Cloud needed
       to personally observe Plaintiff’s seizure activity in order to opine on her
       functional limitations related thereto.

Id. at 3-4.

       A.     The Standard Applicable


                                             7
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 8 of 19




      Effective March 27, 2017, the regulations changed the procedures and standards

for evaluating evidence, including medical source opinions. The regulation abrogated the

treating physician rule for claims filed on or after March 27, 2017. The new regulations

define “medical opinion” and “prior administrative medical finding:”

      (2) Medical opinion. A medical opinion is a statement from a medical
      source about what you can still do despite your impairment(s) and whether
      you have one or more impairment-related limitations or restrictions in the
      following abilities: …

              (i) Your ability to perform physical demands of work activities,
              such as sitting, standing, walking, lifting, carrying, pushing, pulling,
              or other physical functions (including manipulative or postural
              functions, such as reaching, handling, stooping, or crouching);

              (ii) Your ability to perform mental demands of work activities, such
              as understanding; remembering; maintaining concentration,
              persistence, or pace; carrying out instructions; or responding
              appropriately to supervision, co-workers, or work pressures in a
              work setting;

              (iii) Your ability to perform other demands of work, such as seeing,
              hearing, or using other senses; and

              (iv) Your ability to adapt to environmental conditions, such as
              temperature extremes or fumes.

      ***

      (5) Prior administrative medical finding. A prior administrative medical
      finding is a finding, other than the ultimate determination about whether
      you are disabled, about a medical issue made by our Federal and State
      agency medical and psychological consultants at a prior level of review (see
      § 404.900) in your current claim based on their review of the evidence in
      your case record, such as:

             (i) The existence and severity of your impairment(s);

                                             8
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 9 of 19




              (ii) The existence and severity of your symptoms;

              (iii) Statements about whether your impairment(s) meets or
              medically equals any listing in the Listing of Impairments in Part
              404, Subpart P, Appendix 1;

              (iv) Your residual functional capacity;

              (v) Whether your impairment(s) meets the duration requirement; and

              (vi) How failure to follow prescribed treatment (see § 404.1530) and
              drug addiction and alcoholism (see § 404.1535) relate to your claim.

20 C.F.R. § 404.1513(a) (2017).

       The regulations include a new section entitled “How we consider and articulate

medical opinions and prior administrative medical findings for claims filed on or after

March 27, 2017.” 20 C.F.R. § 404.1520c (2017). That regulation provides that the

Commissioner “will not defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative medical finding(s),

including those from your medical sources.” 20 C.F.R. § 404.1520c(a) (2017). The

regulation provides that the SSA will consider each medical source’s opinions using five

factors, supportability, consistency, relationship of source to claimant, specialization, and

other factors tending to support or contradict a medical opinion or prior administrative

medical finding. 20 C.F.R. § 404.1520c(a)(c)(1-5) (2017). It provides that the most

important factors in evaluating persuasiveness are supportability and consistency. Id.

       The regulation explains that the decision will articulate how persuasive the SSA

finds all medical opinions and prior administrative medical findings. 20 C.F.R.

§ 404.1520c(b) (2017). The articulation requirement applies for each source, but not for

                                              9
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 10 of 19




each opinion of that source separately. 20 C.F.R. § 404.1520c(b)(1) (2017). It requires

that the SSA “will explain how we considered the supportability and consistency factors

for a medical source's medical opinions or prior administrative medical findings in your

determination or decision. We may, but are not required to, explain how we considered

the factors in paragraphs (c)(3) through (c)(5) of this section, as appropriate, when we

articulate how we consider medical opinions and prior administrative medical findings in

your case record.” 20 C.F.R. § 404.1520c(b)(2) (2017). The regulation explains that

when the decision-maker finds two or more medical opinions or prior administrative

medical findings are equal in supportability and consistency “but are not exactly the

same,” the decision will articulate the other most persuasive factors from paragraphs

(c)(3) through (c)(5). 20 C.F.R. § 404.1520c(b)(3) (2017). Finally, the regulation

explains that the SSA is not required to articulate how it considered evidence from non-

medical sources. 20 C.F.R. § 404.1520c(d) (2017).

       B.     The ALJ’s Findings

       The ALJ explained his evaluation of a seizure questionnaire and a mental medical

source statement completed by Ms. Cloud. (R. 19) (evaluating seizure questionnaire, Ex.

5F (R. 401-03)), (R. 20) (evaluating mental medical source statement, Ex. 4F (R. 396-

400)). He noted the seizure questionnaire was completed by “claimant with her therapy

provider,” and found it partially persuasive to the extent sudden onset of seizure “would

reasonably affect the claimant’s ability to work at heights and around power machinery,”

but found it “not reasonable or warranted for the claimant to have additional absences”

because the questionnaire was not consistent with nor supported by “the relatively

                                            10
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 11 of 19




sporadic treatment and the further indication the claimant’s [sic] is not consistently

treated with anti-convulsive.” (R. 19). He found Ms. Cloud’s mental medical source

statement not persuasive because the treatment relationship had been brief and the

“opinion appears to be based upon the claimant’s reports rather than objective

observation,” there is no evidence Ms. Cloud saw a seizure or postictal effects, the other

record evidence does not suggest the marked limitations Ms. Cloud opined, and Ms.

Cloud’s reported frequency is inconsistent with Plaintiff’s reports and the other record

evidence. (R. 20).

       The ALJ evaluated a psychological examination performed by Ms. Cramer, MA

LCPC, and found her opinion persuasive. (R. 20). He noted there is no evidence

Plaintiff is socially limited, the opinion Plaintiff can manage a moderate contact

environment is not supported, and the need for a low-demand environment is not well

defined. Id. at 21. He found her remaining opinions were “reasonably well supported by

[her] own testing data,” and the “diagnosis and [Plaintiff’s] testimony support some

limitations in low-stress environments.” Id.

       The ALJ also evaluated the prior administrative medical findings3 of the state

agency psychologists who reviewed the evidence at the initial and reconsideration levels.

He found Dr. Kaspar’s finding at the initial level persuasive, noting it was “consistent

with the record and examinations performed.” Id. The ALJ recognized that at the



3
 The court notes the ALJ referred to these as “opinions” (R. 21) although they are
properly called “prior administrative medical findings” under the new regulations. 20
C.F.R. § 404.1513(a) (2017).
                                             11
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 12 of 19




reconsideration level Dr. Becker made a finding that Plaintiff’s mental impairments were

not severe. (R. 21) (citing Ex. 4A (R. 79-89)). The ALJ found that finding not

persuasive, noting “it is inconsistent with the record, as the examinations show the

claimant does have severe mental impairments requiring limitations.” Id.

       C.     Analysis

       As the Commissioner’s Brief suggests, new regulations were promulgated

applying to cases filed on or after March 27, 2017, as was this case. The new rules were

adopted “[t]o account for the changes in the way healthcare is currently delivered.”

Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844-

01, 5,854, 2017 WL 168819 (SSA Jan. 18, 2017). The new regulations “focus more on

the content of medical opinions and less on weighing treating relationships against each

other [which] is more consistent with current healthcare practice.” Id. 82 Fed. Reg. at

5,854 (emphasis added).

       The SSA explained,

       By moving away from assigning a specific weight to medical opinions, we
       are clarifying both how we use the terms ‘weigh’ and ‘weight’ in final
       404.1520c(a), 404.1527, 416.920c(a), and 416.927 and also clarifying that
       adjudicators should focus on how persuasive they find medical opinions
       and prior administrative medical findings in final 404.1520c and 416.920c.
       Our intent in these rules is to make it clear that it is never appropriate under
       our rules to ‘credit-as-true’ any medical opinion.

Id. at 5,858. The agency explained its view that

       Courts reviewing claims under our current rules [(applicable to cases filed
       before March 27, 2017)] have focused more on whether we sufficiently
       articulated the weight we gave treating source opinions, rather than on
       whether substantial evidence supports our final decision. As the
       Administrative Conference of the United States’ (ACUS) Final Report

                                             12
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 13 of 19




       explains, these courts, in reviewing final agency decisions, are reweighing
       evidence instead of applying the substantial evidence standard of review,
       which is intended to be [a] highly deferential standard to us.

Id. Fed. Reg. 82 at 5,853.

       What is clear under the new regulations is that ALJs are to focus on how

persuasive a medical source’s opinions are and not on how much weight they should be

given. An ALJ is to base persuasiveness primarily on the factors of consistency and

supportability and must articulate in his decision how he considered these factors. He

may, but is not required to, explain how he considered the other three factors:

relationship, specialization, and other factors tending to support or contradict an opinion.

The persuasiveness of the other three factors are only required to be articulated when the

decision-maker finds two or more medical opinions or prior administrative medical

findings are equal in supportability and consistency “but are not exactly the same.” 20

C.F.R. § 404.1520c(b)(3) (2017).

       Here, the ALJ did just as the new regulations require. He explained, primarily

based on the factors of consistency and supportability, how persuasive he found the

opinions of Ms. Cloud, Ms. Cramer, Dr. Kaspar and Dr. Becker. (R. 19-21). Plaintiff

cites SSR 96-8p which contains a narrative discussion requirement providing that an ALJ

must explain how any ambiguities and material inconsistencies in the evidence were

considered and resolved. West’s Soc. Sec. Reporting Serv., Rulings 149 (Supp. 2020).

And, if the ALJ’s RFC assessment conflicts with a medical source opinion, the ALJ must

explain why he did not adopt the opinion. Id. at 150. The ALJ’s RFC assessment

conflicts with Ms. Cloud’s opinions, and he explained why he did not adopt her

                                             13
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 14 of 19




opinions—because he found them only partially persuasive, and not persuasive,

respectively. More is not required under the new regulations.

       Plaintiff’s argument that Ms. Cloud’s seizure questionnaire should not have been

discounted because Plaintiff’s pseudoseizures were not consistently treated with anti-

convulsive is simply without basis in the record. Plaintiff cites no authority that

pseudoseizures are not responsive to anti-convulsive medications. Moreover, the

Commissioner points to record evidence suggesting anti-convulsive medication is used

for pseudoseizures and was used to treat Plaintiff’s pseudoseizures, and that when

Plaintiff did not take her medication, she had seizures. (Comm’r Br. 7) (citing R. 295).

The record to which the Commissioner cites, is an emergency room record reporting that

Plaintiff had a “History of pseudoseizures,” had had multiple seizures earlier in the day,

and had “discontinued her doses of Depakote without approval of her doctor.” (R. 295).

The note states, “The exacerbating factor is missed medication.” Id. The court’s search

of WebMD.com for “Depakote” reveals it “is used to treat seizure disorders, certain

psychiatric conditions (manic phase of bipolar disorder), and to prevent migraine

headaches. It works by restoring the balance of certain natural substances

(neurotransmitters) in the brain.” Available online at: https://www.webmd.com/

drugs/2/drug-1788/depakote-oral/details. (last visited, December 10, 2020). It cautions,

“If this medication is used for seizures, do not stop taking it without consulting your

doctor. Your condition may become worse if the drug is suddenly stopped. Your dose

may need to be gradually decreased.” Id. The ALJ did not err in discounting Ms.

Cloud’s seizure questionnaire for this reason.

                                             14
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 15 of 19




       Plaintiff’s objection to the ALJ’s finding Ms. Cloud’s mental medical source

statement is not persuasive fares no better. Plaintiff contends it was error to rely on the

fact that Ms. Cloud had never witnessed one of Plaintiff’s seizures or their postictal

effects to discount her opinion. However, as Plaintiff acknowledges, Ms. Cloud noted on

her form that “All ‘marked’ [limitations] only apply when actively symptomatic

(seizures) + days following.” (R. 397). Thus, Ms. Cloud opined that Plaintiff had

marked mental limitations both during her seizures and for the days following. In light of

the facts that the ALJ noted this opinion appeared to be based on Plaintiff’s subjective

reports not objective observation, that Plaintiff had gone to the Emergency Department

just hours after six seizures in February 2017, that she was “alert and talkative in the ED”

(R. 295) and reported the “character of symptoms is generalized,” id., there appears to be

no error in the ALJ’s reasoning. Plaintiff could have visited Ms. Cloud within days after

a seizure where Ms. Cloud could have, at least seen the allegedly lingering postictal

effects. Or, Ms. Cloud could have reviewed the ED records from five months earlier.

The reasons the ALJ gave for finding Ms. Cloud’s medical source statement not

persuasive are supported by the record evidence.

       Plaintiff’s arguments that record evidence demonstrates Ms. Cloud’s opinion

should have been accepted or that evidence demonstrates the presence of stress-related

seizures also fails. First, Plaintiff must demonstrate the error in the ALJ’s rationale or

finding; the mere fact that there is evidence which might support a contrary finding will

not establish error in the ALJ’s determination.



                                             15
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 16 of 19




       The possibility of drawing two inconsistent conclusions from the evidence
       does not prevent an administrative agency’s findings from being supported
       by substantial evidence. We may not displace the agency’s choice between
       two fairly conflicting views, even though the court would justifiably have
       made a different choice had the matter been before it de novo.

Lax, 489 F.3d at 1084 (citations, quotations, and bracket omitted); see also, Consolo v.

Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966). Moreover, the ALJ recognized

Plaintiff’s allegations and the record evidence regarding a reduced ability to manage

stress, particularly Ms. Cramer’s opinion in that regard, and assessed a limitation to low

stress work. (R. 18, 20-21). Plaintiff’s argument that the ALJ did not explain how those

low stress jobs provide that Plaintiff will not suffer marked limitations as opined by Ms.

Cloud misses the burden in a Social Security case. The ALJ found that Plaintiff does not

have marked limitations in mental abilities and that Ms. Cloud’s contrary opinion is not

persuasive. The record evidence supports that finding and if Plaintiff wants the court to

impose a different finding with greater limitations she must demonstrate that the evidence

compels that finding and those limitations. She has not done so.

       Plaintiff’s remaining arguments are based on the premise of the treating physician

rule—that medical source opinions should be relatively weighed in accordance with

certain rigid rules. That is no longer the case. The ALJ applied the correct legal

standard. The remaining issue before the court is whether substantial record evidence

(“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion”) supports the ALJ’s decision. The court finds it does. Plaintiff has not

shown an error in the ALJ’s rationale or finding and the mere fact that there is evidence

which might support a contrary finding will not establish error.

                                            16
        Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 17 of 19




       The cases cited by Plaintiff when arguing the ALJ’s decision was not sufficiently

articulated so that it is capable of meaningful review do not require a different result. As

cited and discussed above the ALJ provided reasons for finding the various medical

opinions persuasive, partially persuasive, or not persuasive and those reasons are

supported by substantial record evidence. That discussion is meaningful judicial review.

The ALJ need not negate every other possibility. The burden is Plaintiff’s to demonstrate

that a different finding is compelled by the evidence.

       Plaintiff cited Spicer, 64 F. App’x at 177–78, for the proposition that an “ALJ’s

decision be sufficiently articulated so that it is capable of meaningful review.” (Pl. Br.

17). Plaintiff is correct, but Spicer is distinguishable with the case here. In Spicer, the

issue was the ALJ’s consideration of osteoarthritis, and the court noted that there was

considerable record evidence of the plaintiff’s osteoarthritis, but the ALJ’s only

discussion “regarding the impairment was in summarizing [the] plaintiff’s hearing

testimony, stating that ‘[s]he has intense pain in her fingers.’” 64 F. App’x at 177. The

court found that the RFC in that case was not capable of meaningful review because the

decision provided “no evidence that plaintiff’s impairment to her hands was considered

along with her fibromyalgia and gastrointestinal problems.” Id. at 178. Here, the issue is

the consideration of Ms. Cloud’s opinions, and as discussed above the ALJ considered

and discussed those opinions, articulating his reasons for finding them partially

persuasive and not persuasive.

       Plaintiff’s citation to Langley asserts it was cited by the court in Spicer. (Pl. Br.

17). However, Langley was decided in 2004 and could not have been (and was not) cited

                                              17
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 18 of 19




in Spicer, which was decided in 2003. Nor was Spicer cited in Langley. Moreover,

Langley, and the other cases cited by Plaintiff were decided under the treating physician

rule, 373 F.3d at 1119-23, which as noted above has been abrogated by the new

regulations for claims filed on or after March 27, 2017. In Langley, Dr. Williams was a

physician who had treated the claimant for several month. Id. at 1121. Under, the

treating physician rule, in order to reject a treating physician’s opinion, the ALJ was

required to “give specific, legitimate reasons for doing so.” Id. 373 F.3d at 1119 (quoting

Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)). The court remanded the

case because “the ALJ did not follow the correct legal standards in considering Dr.

Williams’s opinion, and absent clarification from the ALJ on remand, the reasons he gave

for rejecting this opinion do not appear to be supported by substantial evidence.” Id. at

1123. Under the new regulations, an ALJ is not to focus on the weight accorded a

treating physician opinion, or any other opinion. The focus is how persuasive the ALJ

finds the opinion. The court is not to weigh the opinions either. If the ALJ applied the

correct legal standard, the question becomes whether the reasons given by the ALJ for his

evaluation of the persuasiveness of a medical opinion or prior administrative medical

finding are supported by substantial record evidence. In order to overturn the agency’s

finding of fact the court must find that the evidence compels a different conclusion. The

court’s only weighing of the evidence is to determine whether the evidence can support

the agency’s finding—whether it is based on such relevant evidence that a reasonable

mind might reach the conclusion reached by the agency. See, Tammi F. v. Saul, Civ. A.

No. 20-1079-JWL, 2020 WL 7122426, *6 (D. Kan. Dec. 4, 2020) (collecting cases).

                                             18
       Case 6:20-cv-01077-JWL Document 17 Filed 12/11/20 Page 19 of 19




      Cagle is also based on the treating physician rule and is to the same effect. The

Cagle court found the ALJ did not “provide ‘good reasons in [the] decision for the

weight’ given to the opinions” of Dr. Galles. 266 Fed. App’x at 794. The cases of Wise,

129 Fed. App’x. at 447; and King, 114 Fed. App’x. at 972; also rest firmly on the treating

physician rule and relative weighing of the medical source opinions.

      Plaintiff has shown no error in the ALJ’s decision.

      IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

      Dated December 11, 2020, at Kansas City, Kansas.




                                             s:/ John W. Lungstrum
                                             John W. Lungstrum
                                             United States District Judge




                                           19
